{¶ 32} I respectfully dissent from the majority's opinion and would instead follow the limited holding the Ohio Supreme Court put forth inNegin v. Board of Bldg.  Zoning Appeals (1982), 69 Ohio St.2d 492, 496, which states that if the only use of a parcel of land is to sell it to an adjacent landowner, that parcel is rendered useless for any practical purpose and becomes a confiscation or unconstitutional government taking. By denying Halleen's variance request, the BZA has ensured that Halleen will be deprived of any viable use of the parcel, yet Halleen continues to pay commercial taxes on the property. As such, I would reverse and remand this case to the BZA for a just compensation determination.